DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/854,591, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 17/183,269 includes Figure 6, claim 8 and specification paragraphs [0036]-[0038] which are not provided with adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in regards to original filed Application No. 15/584,591. Therefore, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, and Examiner will treat the instant Application accordingly.
This application repeats a substantial portion of prior Application No. 15/584,591, filed 12/26/2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings are objected to because extraneous verbiage, such as “pipe” or “handle”, should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22d, 23a’, 23c’, 23d’, 23e’, 23f’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer threads being on the outer surface of both of the two pipe connectors (claims 3 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-21 of U.S. Patent No. 10955075. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 9, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0305587, Vigre in view of US 2014/0260822, Dumaine et al.
	In regards to claim 1, in Figures 1-2 and paragraphs details said figures, Vigre disclose a device for forming a union of two pipe ends to allow flow of high-pressure fluid between the pipe ends, the device comprising: two pipe connectors (4, 6), each configured for attachment at one end to one of the two pipe ends, and for mating with the other of the two pipe connectors at the other end to make a pipe connection, each pipe connector having: an outer surface; and an annular body enclosing a bore configured to align with a throughbore in each pipe end for allowing fluid flow between the pipe ends and the pipe connectors; a nut (8) having: an outer surface with a plurality of handle connection structures; and a bore with internal threads configured to mate with outer threads on the outer surface of at least one of the two pipe connectors; wherein the nut is configured to abut or directly connect to the outer surface on both of the pipe connectors. Vigre does not disclose a handle having a nut attachment end and a mechanism for reversibly locking the handle to any one of the handle connection structures of the nut. Dumaine et al relates to relates to a tool and more particularly, relates to a hammer union wrench for safely applying torque to hammer unions of all sizes. Dumaine et al teaches a handle (26) having a nut attachment end (24) and a mechanism for reversibly locking the handle (22) to any one of the handle connection structures of the nut “for the user to hold and apply the necessary amount of torque to tighten or loosen the hammer union” (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to provide a handle having a nut attachment end and a mechanism for reversibly locking the handle to any one of the handle connection structures of the nut “for the user to hold and apply the necessary amount of torque to tighten or loosen the hammer union.
	In regards to claim 2, Vigre in view of Dumaine et al further disclose 
the outer threads are on the outer surface of only one of the two pipe connectors, and the nut is configured to abut the outer surface on the other of the two pipe connectors.
	In regards to claim 4, Vigre in view of Dumaine et al further disclose the outer surface on one of the two pipe connectors includes an outer abutment which cooperates with a ridge on an interior surface of the bore of the nut to stop the threading of the internal threads onto the outer threads.
	In regards to claim 5, Vigre in view of Dumaine et al further disclose the two pipe connectors are a female connector and a male connector.
In regards to claim 6, Vigre in view of Dumaine et al further disclose the outer threads are on the outer surface of only the female connector and the internal threads are configured to mate with the outer threads on the female connector, and wherein the male connector outer surface includes an outer abutment which cooperates with a ridge on an interior surface of the bore of the nut to stop the threading of the internal threads onto the outer threads.
In regards to claim 8, Vigre in view of Dumaine et al further disclose the handle connection structures are protrusions formed in or attached to the outer surface of the nut, the protrusions configured to be received by sockets formed in the nut attachment end of the handle.
	In regards to claim 9, Vigre in view of Dumaine et al further disclose the mechanism for reversibly locking the handle to any one of the plurality of handle connection structures of the nut is provided by a retaining pin configured to pass through aligned openings in the nut and in the nut attachment end of the handle.
In regards to claim 12, Vigre in view of Dumaine et al further disclose claimed invention except for the plurality of handle connection structures being six equi-spaced handle connection structures. Applicant has failed to show criticality for the plurality of handle connection structures being six equi-spaced handle connection structures. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the plurality of handle connection structures to six equi-spaced handle connection structures, since duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regards to claim 15, Vigre in view of Dumaine et al further disclose at least one of the pipe connectors includes a seat for an o-ring to receive a seal for preventing leaking of fluid from the device when the union of pipe ends is formed with the device.
In regards to claim 16, Vigre in view of Dumaine et al further disclose the handle comprises a bar (34).
	In regards to claim 17, Vigre in view of Dumaine et al further disclose each pipe connector is configured for attachment to the end of the length of the pipe via welding or threading.
	In regards to claim 18, Vigre in view of Dumaine et al further disclose mating of the nut with the outer threads on one or both of the pipe connectors is sufficient to fasten the pipe ends together without requiring further components.
	In regards to claim 19, Vigre in view of Dumaine et al further disclose claimed invention except for the outer lateral surface of the nut being polygonal-shaped. Applicant has failed to show criticality for the nut being polygonal-shaped. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape of the nut to polygonal-shaped, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679